               Case 1:20-cv-05253-JPO Document 16 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
MAYRA JOSENIA FERREYRA SANTOS,
                                        Plaintiff(s),

                                                                                   20                  5253        JPO
                                                                                                Civ.           (      )
                      - against -
                                                                                  CLERK'S CERTIFICATE
CARINA VILLALONA and MAYOBANEX VILLALONA,                                             OF DEFAULT

                                      Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
July 8, 2020
                        with the filing of a summons and complaint, a copy of the summons and
                                                        Carina Villalona and Mayobanex Villalona
complaint was served on defendant(s)
                             Mayobanex Villalona on July 21, 2020
by personally serving                                                                                                     ,
                                                          July 27, 2020 and September 1, 2020             7 and 11
and proof of service was therefore filed on                                               , Doc. #(s)                     .

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York
            September 9     , 20 20                                              RUBY J. KRAJICK
                                                                                   Clerk of Court


                                                                      By: _________________________
                                                                                Deputy Clerk




SD N Y W eb 3/2015
